department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil code legend hospital hospital hospital date taxpayer plan dollar_figurex dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you are organized as a nonprofit corporation under state law your articles of incorporation state that the purpose of the corporation is to enhance collaboration and the development of shared services among nonprofit_hospital members and any and all other purposes permitted by law you have members and each member must at all times be an organization described in sec_501 your current members are three tax-exempt hospitals hospital hospital and hospital each of your members has equal representation in your governance your bylaws provide that e jach member shall designate two individuals who may act on behalf of such member on matters submitted to the members each member shall have one vote on each matter submitted to the members the members elect your board_of directors the number of directors shall be equal to the number of members immediately prior to the election of directors by the members each member shall designate one director candidate each of the members shall vote for each of the candidates your current board_of directors consists of three members your president and director is also the president of hospital your secretary and director is the president of hospital your treasurer and director is the president of hospital your directors do not receive compensation_for their services you were formed to be a cooperative hospital_service_organization you are designed to evaluate and offer various shared service opportunities among your members including cost savings possibilities and opportunities to enhance clinical support and management services and programs through the cooperative efforts of your members you provide purchasing services to your member hospitals specifically with the assistance of an independent actuarial employee_benefits and human resources consulting firm you negotiated and contracted life disability and dental insurance for physicians of your patron-hospitals the contracts are group contracts specific to each of your member entities and cover or benefit both eligible physician employees and all other eligible employees of your member hospitals at this time you do not offer any other types of services though you may offer management services support programs and clinical shared services in the future for example you intend to share management services including assistance between hospitals when a key or critical position is open or a project is being undertaken at one member institution and another member institution has a manager with specific expertise in that project_area you would look to share consultative services between the three member hospitals such as looking at different staffing models and how best to utilize all available_resources on your form_1023 you state in compliance with sec_501 within months after the close of the company’s taxable_year the company allocates or pays all of its net_earnings to its patron-hospitals based upon the services performed for them to date the company has retained its earnings to support the exploration and expansion of the services it provides to the patron-hospitals these retained earnings have been allocated equally among the patron hospitals in your letter of date you state that your current retained earnings are dollar_figurex which equals your net_income for the period date through date you also state that these earnings are held in your account and utilized for shared services such as consultants educational opportunities or other expenses_incurred and agreed upon by the directors and that thus far no earnings have been allocated between the patron hospitals law sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes or for the prevention of cruelty to children provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 provides that an organization shall be treated as an organization organized and operated exclusively for charitable purposes under sec_501 if the organization is organized and operated solely a to perform on a centralized basis one or more of the following services which if performed on its own behalf by a hospital which is an organization described in sec_501 and exempt from taxation under sec_501 would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption data processing purchasing including the purchasing of insurance on a group basis warehousing billing and collection including the purchase of patron accounts_receivable on a recourse basis food clinical industrial engineering laboratory printing communications record center and personnel including selection testing training and education of personnel services and b to perform such services solely for two or more hospitals each of which is i an organization described in sec_501 and exempt from tax under sec_501 ii a constituent part of an organization described in sec_501 which is exempt from taxation under sec_501 and which if organized and operated as a separate_entity would constitute an organization described in sec_501 or iii owned and operated by the united_states a state the district of columbia or a possession_of_the_united_states or a political_subdivision or an agency_or_instrumentality of the foregoing such organization is organized and operated on a cooperative basis and allocates or pays within months after the close of its tax_year all net_earnings to patrons on the basis of services performed for them and if such organization has capital stock all of such stock outstanding is owned by its patrons sec_1_501_e_-1 of the income_tax regulations regulations provides that sec_501 is the exclusive and controlling section under which a cooperative hospital_service_organization can qualify as a charitable_organization a cooperative hospital_service_organization which meets the requirements of sec_501 and this section shall be treated as an organization described in sec_501 exempt from taxation under sec_501 and referred to in sec_170 organization must be organized and operated on a cooperative basis perform ona centralized basis only one or more specifically enumerated services which if performed directly by a tax exempt hospital would constitute activities in the exercise or performance of the purpose or function constituting the basis for its exemption and perform such service or services solely for two or more patron-hospitals in order to qualify for tax exempt status a cooperative hospital service sec_1_501_e_-1 provides that in order to meet the requirements of sec_501 the organization must be organized and operated on a cooperative basis whether or not under a specific statute on cooperatives and must allocate or pay all of its net_earnings within months after the close of the taxable_year to its patron-hospitals on the basis of the percentage of its services performed for each patron to allocate its net_earnings to its patron-hospitals the organization must make appropriate bookkeeping entries and provide timely written notice to each patron-hospital disclosing to the patron-hospital the amount allocated to it on the books of the organization sec_1_501_e_-1 provides that exemption will not be denied a cooperative hospital_service_organization solely because the organization instead of paying all net_earnings to its patron-hospitals retains an amount for such purposes as retiring indebtedness expanding the services of the organization or for any other necessary purpose and allocates such amounts to its patrons however such funds may not be accumulated beyond the reasonably anticipated needs of the organization moreover where an organization retains net_earnings for necessary purposes the organization’s records must show each patron’s rights and interests in the funds retained sec_1_501_e_-1 provides that an organization will meet the requirements of sec_501 only if the organization performs on a centralized basis one or more of the following services and only such services data processing purchasing including the purchasing and dispensing of drugs and pharmaceuticals to patron-hospitals warehousing billing and collection food clinical including radiology industrial engineering including the installation maintenance and repair of biomedical and similar equipment laboratory printing communications record center and personnel including recruitment selection testing training education and placement of personnel services an organization is not described in sec_501 if in addition to or instead of one or more of these specified services the organization performs any other service other than services referred to under paragraph b that are incidental to the conduct of exempt purposes or functions in 450_us_1 the supreme court held that as a basic principal of statutory construction sec_501 a specific statute controls over a general provision such as sec_501 in addition the court said that the legislative_history showed that congress intended sec_501 to be exclusive and controlling for cooperative_hospital_service_organizations analysis we have determined that you do not qualify as a cooperative hospital_service_organization under sec_501 of the code first you are not organized or operated on a cooperative basis secondly you are not organized and operated solely to perform on a centralized basis a service enumerated in sec_501 in 103_tc_140 the tax_court stated that from our perspective the plain meaning of the phrase ‘purchasing of insurance on a group basis’ denotes a commercial transaction in which a cooperative hospital_service_organization negotiates and executes the purchase of insurance for its membership as a group sec_1_501_e_-1 of the regulations provides that in order to meet the requirements of sec_501 an organization must be organized and operated on a cooperative basis whether or not under a specific statute on cooperatives and must allocate or pay all of its net_earnings within months after the close of the taxable_year to its patron-hospitals on the basis of the percentage of its services performed for each patron your articles of incorporation neither mention that you are structured on a cooperative basis nor do they require you to allocate or pay within eight and one-half months after the close of each taxable_year all of your net_earnings to your patron hospitals on the basis of the percentage of your services performed for each thus you are not organized on a cooperative basis as required by the regulations sec_1_501_e_-1 says that a cooperative hospital_service_organization need not pay all its net_earnings to its patron hospitals but may retain an amount for a necessary purpose so long as it allocates such amounts to its patrons where the organization retains net_earnings for necessary purposes its records must show each patron’s rights and interests in the funds retained furthermore sec_1_501_e_-1 says that to allocate its net_earnings to its patron- hospitals the organization must make appropriate bookkeeping entries and provide timely written notice to each patron-hospital disclosing to the patron-hospital the amount allocated to it on the books of the organization in your form_1023 filed only three months after the close of your first taxable_year you stated without further explanation or evidence that in compliance with sec_501 within and one-half months after the close of the company’s taxable_year the company allocates or pays all of its net_earnings to its patron-hospitals based upon the services performed for them to date the company has retained its earnings to support the exploration and expansion of the services it provides to the patron-hospitals these retained earnings have been allocated equally among the patron hospitals emphasis added however in your letter of date and in response to our request for additional information about how you allocate earnings among your member hospitals you stated that taxpayer’s earnings are held in the taxpayer account and utilized for shared services such as consultants educational opportunities or other expenses_incurred and agreed upon by the directors thus far no earnings have been allocated between the patron hospitals emphasis added not only do these two statements contradict each other but by the time you submitted your date letter you should have already made payments or allocations to your patron-hospitals for your tax years ending in and by your own admission then you have not complied with sec_501 and sec_1_501_e_-1 furthermore to qualify as a cooperative hospital_service_organization you must perform on a centralized basis one of the services specified in sec_501 but only such services you appear to be relying on that part of the statute that provides that a cooperative hospital_service_organization may engage in the purchasing of insurance on a group basis but it is not clear to us that your activities amount to purchasing insurance in florida hospital trust fund v comm'r t c pincite the tax_court stated that from our perspective the plain meaning of the phrase ‘purchasing of insurance on a group basis’ denotes a commercial transaction in which a cooperative hospital_service_organization negotiates and executes the purchase of insurance for its membership as a group in your application form_1023 you state that you coordinate the purchasing of life disability and dental insurance on a group basis and that you have negotiated and contracted for life dental and disability insurance however you never say that you executed the purchase of insurance for your members as a group your form_1023 statement of revenues and expenses shows expenses for professional fees and a small amount of unclassified expenses a profit and loss statement submitted with your letter of date shows expenses for insurance initiatives we are uncertain whether any of these amounts went toward the purchase of insurance on a group basis in response to our request for copies of contracts you have negotiated you provided a copy of three contract applications with plan one for each of your members each application lists one of your members as the name of group and the member's address as the billing address under additional provisions the application states that this agreement is part of the taxpayer purchasing alliance made up of taxpayer’s patron members each participating entity will have separate banking arrangements each application is executed by an authorized representative of the member hospital named in the application given this language it is unclear to us whether you actually execute and purchase insurance on behalf of your members or whether you merely coordinate the selection of insurance providers and negotiate the terms of the policies but leave the execution and purchasing of the policies to the individual members furthermore in the future you intend to offer services with respect to the sharing of management services resource and educational opportunities and nursing and provider staff among and between your member hospitals it is unclear whether any of these services are among the specific services enumerated in sec_501 it is likewise unclear whether the sharing of such services among or between the hospitals is the same as the performance of services on a centralized basis consequently we cannot say that you are operated solely to perform on a centralized basis a permissible service and only a permissible service under sec_501 because sec_1_501_e_-1 says and the supreme court in hcsc-laundry v united_states holds that sec_501 creates the exclusive means by which a separate_entity that provides shared services to otherwise unrelated hospitals may qualify for exemption as an organization described in sec_501 your failure to satisfy the requirements of sec_501 means that you also fail to satisfy the requirements of sec_501 in light of the above we conclude that you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 conclusion your protest statement should be accompanied by the following declaration you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice_before_the_irs may represent you during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so information about representation see publication practice before the rs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want representation for more if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely michael seto manager exempt_organizations technical
